        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA ex rel.
 Geordie Sanborn, Cheryl Lovell, and
 William McKusick,

                               Plaintiffs,                No. 17-cv-12125-NMG
  v.                                                      No. 17-cv-12543-NMG

 ATHENAHEALTH, INC.,

                               Defendant.

         MEMORANDUM IN SUPPORT OF RELATOR SANBORN’S MOTION
             FOR REASONABLE EXPENSES, ATTORNEYS’ FEES,
               AND COSTS PURSUANT TO 31 U.S.C. § 3730(d)(1)

       Relator Geordie Sanborn brings this motion to obtain the reasonable attorneys’ fees,

expenses, and costs to which he is indisputably entitled under 31 U.S.C. § 3730(d)(1), but which

Defendant Athenahealth Inc. has not agreed to pay.

       Relator Sanborn originally brought this qui tam action on behalf of the United States on

October 30, 2017. In his complaint, Relator Sanborn sought to recover damages and civil

penalties arising from allegedly false records, statements, and claims made and caused to be

made by Defendant and its agents related to the sale, marketing, and implementation of its

electronic health record (“EHR”) technology.

       After identifying, developing, and alleging the claims set forth in Relator Sanborn’s

complaint, over the past 3.5 years Relator Sanborn’s attorneys have worked diligently on a

contingent basis, without any guarantee of payment or reimbursement of expenses, to advance

his claims on behalf of the United States. This work culminated on January 27, 2021 in a

settlement agreement between the United States, Relator Sanborn, two other relators, and

Defendant, in which all of Relator Sanborn’s claims were required to be, and were, fully released

                                                1
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 2 of 22




in exchange for Defendant’s payment of $18.25 million, plus interest, to the government.

       Relator Sanborn now seeks the reasonable attorneys’ fees that 31 U.S.C. § 3730(d)(1)

requires Defendant to pay in the amount of $761,828.50, as well as reimbursement of $15,125.33

in expenses. Documents providing detailed support for these fees and expenses, including

detailed time and expense entries and descriptions of the work performed by Relator Sanborn’s

attorneys, as well as declarations from leading False Claims Act and other practitioners regarding

the reasonableness of Relator Sanborn’s fees, costs, and expenses and his attorneys’ hourly rates,

are attached hereto.

                                        BACKGROUND

A.     The Background and Experience of Relator Sanborn’s Attorneys

       Relator Sanborn’s lead attorney in this matter is the undersigned Andrew D. Schlichter.

He has extensive experience in high-stakes, complex litigation, and leads Schlichter Bogard &

Denton’s whistleblower practice. Schlichter Decl. ¶4. He currently serves as lead counsel in

numerous complex cases throughout the country, including multiple nationwide class actions

pending in federal courts, as well as other large complex matters pending throughout the country.

Id. He has for years represented clients in matters arising under the False Claims Act, currently

as counsel to relators in qui tam matters and previously on the defense side. Id. He supervised

the work of Schlichter Bogard & Denton attorneys and staff in this matter. Id. ¶56.

       The other Schlichter Bogard & Denton attorneys who worked on this matter on behalf of

Relator Sanborn include Jerome J. Schlichter (founding and managing partner), Joel Rohlf

(counsel), Alexander L. Braitberg (associate), Nathan Emmons (associate), and Aaron Schwartz

and Brian Bush (former attorneys). Additional work was performed by more than a dozen other

attorneys, but, as set forth in herein and the accompanying declaration of Andrew Schlichter,

Relator Sanborn does not seek compensation for this work, which has been removed in an
                                                2
         Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 3 of 22




exercise of billing discretion.

       Jerome J. Schlichter has in nearly 50 years of practice handled substantial personal injury

cases, civil rights and financial class actions, mass torts, and whistleblower matters. Id. ¶11. He

has been featured in numerous national publications, including The New York Times, Reuters,

Bloomberg, USA Today, and the Wall Street Journal, for his and the firm’s success in pioneering

claims on behalf of plaintiffs. Id. He has been called “The Lone Ranger of the 401(k)” by The

New York Times and “the industry’s most feared attorney” by Chief Investment Officer. Id.

       Joel D. Rohlf is counsel at Schlichter Bogard & Denton. Id. ¶12. He has represented

both relators and defendants in False Claims Act cases and claims brought under analogous state

false claims act provisions throughout the country. Id. This includes representing

pharmaceutical companies in multiple False Claims Act cases and analogous actions brought by

attorneys general for several states. Id. Rohlf has written articles on state false claims act

provisions and their application to health care fraud cases. Id. Schwartz, who is now counsel at

Capes, Sokol, Goodman & Sarachan, P.C., has significant False Claims Act experience,

including by having served as the lead lawyer in obtaining a significant settlement against a for-

profit college. Id. ¶13. Alexander L. Braitberg is an associate at Schlichter Bogard & Denton

who has devoted his career to complex litigation, and has been significantly involved in a broad

range of nationwide litigation matters concerning complex statutory and administrative regimes,

including the False Claims Act. Id. ¶14. Nathan Emmons, also a Schlichter Bogard & Denton

associate, has experience in a diverse range of subject matters, including the False Claims Act.

Id. ¶15. Bush is a former attorney at Schlichter Bogard & Denton with approximately 16 years

of legal experience. Id. ¶16.




                                                  3
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 4 of 22




B.     Schlichter Bogard & Denton’s Work on Behalf of Relator Sanborn

       After being retained by Relator Sanborn to pursue a potential qui tam action under the

False Claims Act against Defendant, Schlichter Bogard & Denton attorneys carefully and

diligently investigated Relator Sanborn’s claims. Thereafter, Schlichter Bogard & Denton

attorneys prepared both his complaint and the extensive mandatory disclosures required under

the False Claims Act, and worked closely with the U.S. Attorney’s Office for the District of

Massachusetts and the Department of Justice to further investigate Defendant’s conduct. More

than three years after Relator Sanborn filed his complaint, this work resulted in a landmark

settlement on behalf of the United States based on claims identified, developed, and brought to

the government by Relator Sanborn.

       To achieve this result, Schlichter Bogard & Denton performed the following necessary

and reasonable litigation tasks, as documented in greater detail in the Declaration of Andrew D.

Schlichter (“Schlichter Decl.”) filed herewith:

          Thorough investigation of the underlying claims and related legal issues;

          Preparation of the complaint, which included both kickback claims and claims related
           to allegedly improper “meaningful use” incentive payments from the government;

          Preparation of the mandatory disclosures required under the False Claims Act,
           including a detailed, lengthy disclosure statement and accompanying materials
           designed to aid the government’s investigation;

          Preparation for and attendance at interviews with the government, and
           communications with the government on an ongoing basis about case developments
           and additional requested information;

          Preparation of follow-up, supplemental disclosures as requested by the United States;

          Consultation with experts in the electronic health records field;

          Conferences with co-counsel and Boston counsel regarding strategic case-related
           matters and developments;

          Legal and factual research and continued post-complaint factual investigation;

                                                  4
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 5 of 22




          Negotiations with the United States, Defendant, and the other Relators; and

          Drafting, reviewing, and editing settlement documents.

Schlichter Decl. ¶17.

C.     The United States’ Intervention and the Release of All of Relator Sanborn’s Claims

       On January 21, 2021, the United States filed a complaint in intervention that incorporated

and directly relied upon claims identified, developed, alleged, and brought to the government by

Relator Sanborn in his complaint, disclosure statement, and supplemental disclosures to the

United States. Shortly thereafter, on January 27, 2021, the United States, Relators, and

Defendant executed a settlement agreement. Schlichter Decl. ¶28, Exhibit 1 (Settlement

Agreement). On February 4, 2021, the United States and Relators filed a notice of voluntary

dismissal. ECF No. 63. On February 5, 2021, the Court dismissed in part Relators’ claims. ECF

No. 64. However, the Court “d[id]not dismiss Relators’ claims for attorneys’ fees, expenses,

and/or costs pursuant to 31 U.S.C. § 3730(d)(1) and its state analogs[.]” Id.

       The settlement provides substantial relief to the United States. Defendant has agreed to

discontinue the challenged conduct and pay $18,250,000, plus interest, to the United States. In

exchange for this payment, Defendant obtained a release from Relators of all of Relators’ claims,

including Relator Sanborn’s claims related to kickbacks and his claims related to allegedly

improper “meaningful use” incentive payments from the government. See Schlichter Decl. ¶28,

Ex. 1 at 4. Relators’ claims for reasonable attorneys’ fees, expenses, and costs under 31 U.S.C. §

3730(d)(1) were preserved by the settlement agreement. Id.

D.     Relator Sanborn’s Efforts to Resolve This Fee Dispute

       Between November 2020 and the present, Relator Sanborn has worked diligently and in

good faith to attempt to resolve this fee dispute with Defendant, including by taking part in many

teleconferences and exchanges of correspondence and information. Schlichter Decl. ¶57.

                                                5
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 6 of 22




Notwithstanding these efforts over several months, the parties have been unable to reach

agreement regarding the payment of reasonable fees and expenses to Relator Sanborn. Id.

                                          ARGUMENT

       Relator Sanborn is indisputably entitled to attorneys’ fees and costs under the plain

language of the False Claims Act. 31 U.S.C. § 3730(d)(1). Because the time his attorneys have

dedicated to this case – which has already been reduced by approximately 15% – was necessary

and integral to the prosecution of Relator Sanborn’s claims, and because the hourly rates for

Relator Sanborn’s attorneys have been repeatedly approved by federal courts and are well within

(if not materially lower than) the range of reasonable hourly rates charged by firms that handle

complex False Claims Act litigation, Relator Sanborn is entitled to the $761,828.50 amount of

his fees and $15,125.33 amount of his expenses requested herein.

       Moreover, there can be no serious dispute that Relator Sanborn is entitled under 31

U.S.C. § 3730(d)(1) to fees for his attorneys’ work on all of his claims that were released in the

settlement agreement, including work related to his kickback claims and his claims concerning

“meaningful use” incentive payments. Any argument that Relator Sanborn is not entitled to fees

on claims that were required to be (and were) released in the settlement agreement, but on which

the government did not specifically intervene, is entirely unsupported, incorrect as a matter of

law, and contrary to the False Claims Act’s plain language.

I.     The False Claims Act Requires Payment of Reasonable Attorneys’ Fees, Expenses,
       and Costs

       Under 31 U.S.C. § 3730(d)(1), Relator Sanborn is unquestionably entitled to reasonable

attorneys’ fees, expenses, and costs. To be clear: the False Claims Act requires “that if the

Government proceeds with an action brought by a person under § 3730(b) that relator is entitled

to a percentage of the proceeds of the action or settlement of the claim as well as reasonable


                                                 6
         Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 7 of 22




expenses, attorneys’ fees and costs.” United States ex rel. Allstate Ins. Co. v. Millennium Labs.,

Inc., 464 F. Supp. 3d 449, 452 (D. Mass. 2020) (citing 31 U.S.C § 3730(d)(1), internal

punctuation omitted). The government proceeded with claims brought by Relator Sanborn here.

Therefore, he is entitled to his fees and costs.

        By way of background, “[t]he False Claims Act is the primary law on which the federal

government relies to recover losses caused by fraud.” McNutt ex rel. United States v. Haleyville

Med. Supplies, Inc., 423 F.3d 1256, 1259 (11th Cir. 2005). In 1986, Congress queried “why

fraud in Government programs is so pervasive yet seldom detected and rarely prosecuted.” S.

Rep. No. 99-345 at 4, 1986 U.S.C.C.A.N. 5266. It found “serious roadblocks to obtaining

information as well as weaknesses in both investigative and litigative tools.” Id. In Congress’s

view, “the most serious problem plaguing effective enforcement is a lack of resources on the part

of Federal enforcement agencies.” Id. at 7. “Allegations that perhaps could develop into very

significant cases are often left unaddressed at the outset due to a judgment that devoting scarce

resources to a questionable case may not be efficient.” Id. Then, “large, profitable corporations”

became “the subject of a fraud investigation,” and were able “to devote many times the

manpower and resources available to the Government,” resulting in a “resource mismatch.” Id.

at 8.

        As a result, Congress amended the Act to make it “the Government’s primary litigative

tool for combating fraud” “in modern times.” S. Rep. No. 99-345 at 2; see also H. Rep. No. 99-

660 at 18 (1986) (False Claims Act “used as the primary vehicle by the Government for

recouping losses suffered through fraud”); S. Rep. No. 111-10 at 10, 2009 U.S.C.C.A.N. 430,

437 (reinvigorated False Claims Act declared “[o]ne of the most successful tools for combating

waste and abuse in Government spending”). Primary among the amendments were



                                                   7
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 8 of 22




reinforcements of the qui tam provisions. “[O]nly a coordinated effort of both the Government

and the citizenry will decrease this wave of defrauding public funds.” S. Rep. No. 99-345 at 2.

       For the Act to function as intended, however, relators must secure competent,

experienced representation. Congress knew this when it amended the Act in 1986, concluding

that the “unavailability of attorneys’ fees” in the prior versions of the law “inhibits and precludes

many private individuals, as well as their attorneys, from bringing fraud suits.” Id. at 29. The

fee provision in section 31 U.S.C. § 3730(d) effectuates the Act’s purposes by attracting

attorneys capable of prosecuting these claims. As a result, the 1986 amendments have been a

success: “[w]ithout a doubt, relators and their attorneys play a vital role in rooting out health

care fraud and obtaining recovery of the public monies that were intended to be spent for

providing health care to veterans and poor, elderly, and disabled citizens.” United States ex rel.

Doghramji v. Cmty. Health Sys., 666 Fed. Appx. 410, 419–20 (6th Cir. 2016) (concurring op.).

       Successfully litigating a False Claims Act case on behalf of a relator requires significant

specialized skill and diligent attention; indeed, evidence of wrongdoing provided by relators “is

just the beginning.” Id. “Attorneys then must undertake the substantial investigative work and

expense of putting together a case for their relators then present it to government officials to

determine if the government is willing to proceed with the litigation.” Id. After the intervention,

however, “the government’s bargain sets the basic terms of the settlement agreement, the

timetable, and resolves payment to the relators.” Id. “[C]ounsel are often left to negotiate the

terms governing payment of attorney fees – even for the considerable work accomplished by

counsel at the government’s behest. Much is at stake because these negotiations may determine

whether a defendant – which took public money through health care fraud – must pay a relator’s

counsel for their work in forcing the return of that money.” Id.



                                                  8
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 9 of 22




       Here, as the result of Relator Sanborn’s efforts in investigating, developing, and

prosecuting the underlying claims against Defendant over an approximately 3.5-year period, the

government intervened in this case in January 2021. The investigation and prosecution of this

claim by Relator Sanborn and his attorneys directly led to and culminated in a landmark $18.25

million settlement for the United States. Accordingly, there can be no dispute that Relator

Sanborn is entitled to reasonable fees, expenses, and costs under 31 U.S.C. § 3730(d)(1).

II.    Relator Sanborn Is Entitled to Fees, Expenses, and Costs on All Released Claims

       As a condition of settlement, Relator Sanborn was required to release both his kickback

claims and his “meaningful use” incentive payment claims – and the settlement agreement

releases both claims. Consequently, Relator Sanborn is entitled to recover reasonable fees,

expenses, and costs on all released claims – not only claims on which the government

specifically intervened.

       Defendant may contend, incorrectly, that Relator Sanborn is not entitled to reasonable

fees, expenses, and costs for claims that were released, but on which the government did not

intervene. But any such argument is contrary to law. The False Claims Act unequivocally

provides that a relator in an “action” where the government intervenes and settles “shall also

receive an amount for reasonable expenses which the court finds to have been necessarily

incurred, plus reasonable attorneys’ fees and costs. All such expenses, fees, and costs shall be

awarded against the defendant.” 31 U.S.C. § 3730(d)(1).

       Moreover, there is no language in the False Claims Act that even remotely suggests that a

relator is limited to fees related to claims on which the government intervened or on which the

relator prevailed. Id. Indeed, as the U.S. Supreme Court has held, a statute is construed to

include a prevailing party or prevailing claim requirement only where the statute expressly limits

the fee award to a prevailing party or claims upon which a party prevailed. Hardt v. Reliance
                                                 9
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 10 of 22




Standard Life Ins. Co., 560 U.S. 242, 252 (2010) (“The words ‘prevailing party’ do not appear in

this provision. Nor does anything else in § 1132(g)(1)'s text purport to limit the availability of

attorney’s fees to a ‘prevailing party.’ Instead, § 1132(g)(1) expressly grants district courts

‘discretion’ to award attorney's fees ‘to either party.’”). The express language of the False

Claims Act, in contrast, entitles a relator to a fee award in any “action” in which the government

intervenes and settles and does not limit that award to certain claims within that action. 31.

U.S.C. § 3730(d)(1); United States ex rel McNeil v. Jolly, 451 F. Supp. 3d 657, 686 n.119 (E.D.

La. 2020) (“However, § 3730(d)(1), which governs awards to qui tam plaintiffs, does not restrict

attorneys’ fees, costs, and expenses to a ‘prevailing party,’ as explained previously. Section

3730(g) allows a ‘prevailing defendant’ to recover fees and costs, but that provision is

inapplicable here. Thus, the ‘prevailing party’ determination is inapposite in this case.”).

       Consistent with this controlling precedent and the plain language of the False Claims Act,

former Chief Judge Young of this District determined that the False Claims Act mandates a fee

award to relators’ counsel for all released claims – even those on which the government does not

intervene. U.S. ex rel. Averback v. Pastor Med. Assoc. P.C., 224 F. Supp. 2d 342 (D. Mass.

2002). In that case, the court rejected a defendant’s argument that 31 U.S.C. § 3730(d)(1) fees,

costs, and expenses were unavailable for work performed by relator’s counsel on claims that

were released, but on which the government did not intervene. As the court found, instead, the

defendant’s position that fees, expenses, and costs should be available only for released claims

would unfairly penalize a relator for bringing a complaint that contained claims that the

government opted not to specifically pursue – a decision that the court found “is not equivalent

to a jury’s (or court’s) decision that a claim is without merit.” Id. at 350 n.7. As the court

continued:



                                                 10
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 11 of 22




        It would fly in the face of the ‘private attorney general’ motivation behind the False
        Claims Act to parse out complaints and attorney billing records to such a point
        where any hours researching claims found somehow ‘unsuccessful’ or ‘unrelated’
        to the final settlement in a case that was never litigated in open court would be
        deducted from the total hours claimed in a fee application under section 3730(d)(1).
        Such a rule would provide a disincentive to an attorney to bring any borderline
        claims at all, for fear that their work would not be reimbursed, and would greatly
        impact the scope and efficacy of complaints brought under the False Claims Act.

Id.

        Courts across the country have reached the same conclusion when confronted with

analogous circumstances. The Seventh Circuit characterized as “extraordinary” and

“outrageous” a False Claims Act defendant’s argument that 31 U.S.C. § 3730(d)(1) fees, costs,

and expenses are unavailable for work related to released claims. U.S. ex rel. Fallon v. Accudyne

Corp., 97 F.3d 937, 939 (7th Cir. 1996). There, as here, the defendant received a release of

multiple claims from relators, while the government intervened on only one claim. The court

rejected the defendant’s position that fees, expenses, and costs are unavailable on released

claims. As the court explained:

        [Defendant] could have bargained for a settlement limited to Count I . . . . If so,
        [defendant] could have paid $12 million to settle Count I while reserving its right
        to litigate (and avoid attorneys’ fees on) Count II. This strategy would have entailed
        taking the risk that the relators would win and recover something on top of the $12
        million (plus attorneys’ fees beyond those incurred to the date of settlement). But
        [defendant] didn’t take the risk of loss and therefore could not hope for the thrill of
        victory.

Id. at 938.

        Applying Fallon, the court in United States ex rel. Hernandez v. Therapy Providers, No.

06-0760, 2014 WL 5282436 (N.D. Ill. Oct. 14, 2014), similarly rejected a defendant’s

“meritless” argument that 31 U.S.C. § 3730(d)(1) fees, costs, and expenses were unavailable

because the relator was purportedly only “partially successful” where all the relator’s FCA

claims were released. Id. at *3. As the court explained, “when a qui tam case settles, like it did

                                                  11
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 12 of 22




here and in Fallon, the question before the Court is ‘whether the [attorneys’] bill is reasonable,

but not the question whether the United States (through the relators) prevailed on all counts.” Id.

at *4 (internal quotation marks omitted) (citing Fallon, 97 F.3d at 940).

       The court in U.S. ex rel. Poulton v. Anesthesia Assocs. of Burlington, Inc., 87 F. Supp. 2d

351 (D. Vt. 2000), reached a similar conclusion, rejecting an argument that fees, costs, and

expenses under 31 U.S.C. § 3730(d)(1) were unavailable for work related to released claims. See

also id. at 357. As the court there found:

       While reduction . . . is appropriate for hours spent on unsuccessful claims when the
       case has gone to trial and many claims are found to be not meritorious, such a
       reduction is not appropriate here. Settlement does not determine which claims are
       meritorious, and effective work by Plaintiff’s attorneys on all claims serves as fuel
       for productive settlement discussions. FAHC chose to settle Dr. Poulton’s fraud
       claims in exchange for the payment of $3 million to the government, and settled his
       retaliation claim in exchange for the payment of $400,000. Having made these
       choices, FAHC cannot now escape fee liability by arguing that certain claims were
       unsuccessful. Thus, no reduction for unsuccessful claims is warranted.

The present facts fit squarely within this precedent. All claims asserted by Relator Sanborn were

released for valuable consideration – none were abandoned. Any assertion that reasonable fees,

expenses, and costs are unavailable on claims Defendant bargained to release is incorrect as a

matter of law. Moreover, any finding that Relator Sanborn is not entitled to fees, expenses, and

costs on released-but-not-intervened claims would not only be wholly unsupported, but would

undermine the False Claims Act’s goal of encouraging individuals aware of government fraud to

produce that information, and would discourage whistleblowers from identifying the very type of

wrongdoing alleged by Relators here.

III.   The Amount of Relator Sanborn’s Fees, Expenses, and Costs Is Reasonable

       Because the amount of Relator Sanborn’s fees, expenses, and costs is wholly within

reason and well within the range of reasonableness for a complex False Claims Act matter such

as this case, that amount should be approved. As the leading practitioners whose declarations are
                                                 12
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 13 of 22




attached have opined, Schlichter Bogard & Denton’s rates, which have been expressly approved

by several federal courts within the last two years in complex contingent litigation matters, are

reasonable, as are Schlichter Bogard & Denton’s hours and expenses in this matter.

       Statutory attorneys’ fees and costs are generally determined by a lodestar methodology.

Hensley, 461 U.S. at 433; Blum v. Stenson, 465 U.S. 886 (1984); Averback, 224 F. Supp. 2d at

350; see also García-Rubiera v. Fortuño, 727 F.3d 102, 116 (1st Cir. 2013) (“A district court can

hardly go wrong in selecting the so-called lodestar method when called upon to determine how

much of an attorneys’ fee a losing defendant need pay a prevailing plaintiff”); Coutin v. Young &

Rubicam P.R. Inc., 124 F.3d 331, 337 (1st Cir. 1997) (“The lodestar method is the strongly

preferred method by which district courts should determine what fees to award prevailing

parties”). Although the Court has discretion to evaluate the reasonableness of the amount of

attorneys’ fees requested, the award of fees is mandatory. Averback, 224 F. Supp. 2d at 345.

       The “lodestar” is the number of hours reasonably expended in the litigation multiplied by

reasonable hourly rates. Id. at 348. There is a “strong presumption” that the lodestar amount is a

reasonable fee. Id. at 350. Using the lodestar “produces an award that roughly approximates the

fee that the prevailing attorney would have received if he or she had been representing a paying

client who was billed by the hour in a comparable case;” and it “cabins the discretion of trial

judges, permits meaningful judicial review, and produces reasonably predictable results.”

Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551–52 (2010).

       A.      The Number of Hours Spent by Relator Sanborn’s Attorneys Is Reasonable

       The starting point for determining the amount of reasonable fees is the reasonable

number of hours expended in the litigation. Blum, 465 U.S. at 888. “To determine the number

of hours reasonably spent, one must first determine the number of hours actually spent and then



                                                13
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 14 of 22




subtract from that figure hours which were duplicative, unproductive, excessive, or otherwise

unnecessary.” Grendel’s Den, Inc. v. Larkin, 749 F.2d 945, 950 (1st Cir. 1984).

       Courts ordinarily should defer to the fee claimant’s judgment as to the reasonableness of,

and necessity for, the work. Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008)

(“By and large, the court should defer to the winning lawyer’s professional judgment as to how

much time he was required to spend on the case”); Norman v. Hous. Auth. of Montgomery, 836

F.2d 1292, 1306 (11th Cir. 1988) (“The measure of reasonable hours is determined by the

profession’s judgment of the time that may be conscionably billed and not the least time in which

it might theoretically have been done”). In a case such as this one – where Relator Sanborn did

not lose any litigation claims, and recovered substantial relief for the government pursuant to the

statute – counsel is entitled to compensation for every hour claimed. See City of Riverside v.

Rivera, 477 U.S. 561, 569 (1986) (where action results in significant relief, all hours reasonably

necessary to obtain the relief are compensable).

       Over the course of approximately 3.5 years, Schlichter Bogard & Denton devoted 1,255

attorney and non-attorney hours to this case. Schlichter Decl. ¶33. These hours were reasonably

necessary to complete the work described herein and to achieve a successful settlement of the

matter. Id. ¶17. Each biller was well-qualified based on their skills and experience to perform

the assigned tasks. Id. ¶¶1–16, 35.

       In preparing the instant motion, Schlichter Bogard & Denton performed a line-by-line

audit of its time records, eliminated all duplicative or erroneous billing entries, and eliminated

time billed by attorneys who spent less than five hours working on the case and staff who spent

less than 20 hours working on this case, and made other discretionary reductions in the amount

of hours claimed. Id. ¶33–35. As a result of these exercises of billing discretion, Relator



                                                 14
Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 15 of 22
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 16 of 22




Relevant to this determination are (1) fee claimants’ skills, knowledge, experience, and

reputation forming the basis for claimed hourly rates; and (2) prevailing rates in the community

for similarly qualified attorneys. Averback, 224 F. Supp. 2d at 353; Blum, 465 U.S. at 895-96

n.11; see also Calhoun v. Acme Cleveland Corp., 801 F.2d 558, 560 (1st Cir. 1986) (relying on

“information about fees customarily charged in the locality for similar legal services and

information about the experience and billing practices of the attorneys in question”). Counsel is

entitled to be compensated at market-based hourly rates, taking into consideration their

specialized skills and experience, the contingent nature of the work, customary billing rates and

the prevailing rates charged by attorneys of similar skills and experiences for comparable legal

services.

       Relator Sanborn seeks reimbursement based upon the following rates for Schlichter

Bogard & Denton attorneys: $1,060 per hour for attorneys with at least 25 years of experience,

$900 per hour for attorneys with 15–24 years of experience, $650 per hour for attorneys with 5–

14 years of experience, $490 per hour for attorneys with 0–4 years of experience, and $330 per

hour for paralegals and law clerks. Schlichter Decl. ¶46. These rates have been specifically

approved by numerous federal district courts across the country within the past two years.

Schlichter Decl. ¶49 (citing Henderson, et al. v. Emory University, et al., No. 16-2920-CAP,

ECF No. 236, at 5 (N.D. Ga. Nov. 4, 2020); Kelly v. Johns Hopkins Univ., No. 16-2835-GLR,

2020 WL 434473, at *6 D. (Md. Jan. 28, 2020); Tussey v. ABB, Inc., No. 06-04305-NKL, Doc.

869 (W.D. Mo. August 16, 2019); Sims, 2019 WL 1993519, at *3; Cassell v. Vanderbilt Univ.,

No. 16-02086, Doc. 174 (M.D. Tenn. Oct. 22, 2019); Bell v. Pension Comm. Of ATH Holding

Co., LLC, No. 15-02062, Doc. 380 (S.D. Ind. Sept. 4, 2019); Clark v. Duke, No. 16-01044, Doc.

166 (M.D.N.C. June 24, 2019)). Indeed, courts in this District have, in recent years, awarded



                                                16
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 17 of 22




fees to Schlichter Bogard & Denton in complex contingent matters based on these rates. See

Tracey, No. 16-11620, ECF No. 317; see also Gordan, 2016 WL 11272044, at *3 (D. Mass.

Nov. 3, 2016) (awarding fees based on Schlichter Bogard & Denton’s 2016 rates of $998 per

hour for attorneys with at least 25 years of experience, $850 per hour for attorneys with 15–24

years of experience, $612 per hour for attorneys with 5–14 years of experience, $460 per hour

for attorneys with 2–4 years of experience, and $309 per hour for paralegals).

        Moreover, while law firms customarily incrementally increase rates by at least $25–50

per hour per year, the compensation that Relator Sanborn seeks in this case is based on rates that

have remained constant since 2019, further supporting the reasonableness of the requested rates.

Schlichter Decl. ¶46.

       Several factors contribute to the requested rates. First, under Supreme Court authorities,

to compensate for delay in payment, statutory attorneys’ fees should be calculated using hourly

rates current to the year of recovery. Perdue, 559 U.S. at 555; Missouri v. Jenkins, 491 U.S. 274,

284 (1989). Courts in the First Circuit award fees at current rates. See, e.g., Connolly v.

Harrelson, 33 F. Supp. 2d 92, 98 n.5 (D. Mass. 1999) (“[A]warding fees based upon current

billing rates, as the Court does in this case, is one accepted means of compensating for a delay in

payment[.]”).

       Second, counsel’s reasonable hourly rates must reflect the market treatment for

experienced attorneys with specialized skills necessary to litigate this qui tam case. See Blum,

465 U.S. at 890 (special qualifications justifies higher rates based upon market treatment). Such

specialized skills and experience are essential to qui tam cases.

       Third, Schlichter Bogard & Denton’s approved rates are comparable to, if not less than,

those of other False Claims Act practitioners, both in Boston and across the country, which have



                                                 17
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 18 of 22




risen significantly over the past decade. Schlichter Decl. ¶51, Declaration of Jeremy L.

Friedman (“Friedman Decl.”) ¶¶27–28, Declaration of Suzanne Durrell (“Durrell Decl.”) ¶ 19–

27. Survey data, court filings and industry reports strongly suggest that reasonable rates for this

matter would be significantly higher than the amount sought by Relator Sanborn’s counsel here.

Durrell Decl. ¶¶21–28 (citing reports of partner hourly rates from $1,025 to $1,550, a third-year

associate rate above $600 per hour, and paralegal rates up to $565 per hour); Friedman Decl.¶27

(citing nationwide rates for top firms above $1,500 for partners and above $1,000 per hour for

associates). For example, a Boston-based partner at Hogan Lovells reported a billing rate in

2021 of $1,235. Durrell Decl. ¶25. As early as 2016 (i.e., five years ago), Boston-based Ropes

& Gray LLP attested to partner hourly rates for partners with law school graduations in the 1980s

of up to $1,450 per hour. Friedman Decl. ¶28. Likewise, McDermott Will & Emery LLP in

2020 reported rates for partners with over 30 years of experience ranging from $1,325–$1,410

and, for those with 10–15 years of experience, $1,135–$1,195. Id., ¶32. Indeed, “relator’s

counsel must be able to match up legal skills with an ever-increasing experienced, and usually

well-financed, False Claims Act defense bar” and must “understand and reconcile complex and

sometimes conflicting interests between and among the various parties, including the

government (represented by attorneys at both the Department of Justice and in the United States

Attorneys’ offices).” Id. ¶13.

       Fourth, as Congress was keenly aware, to represent a reasonable rate, fees paid to

counsel working on a contingent basis must reflect market treatment for contingent risk.

       [A] true marketplace rate in a False Claims Act case would be what competent
       counsel’s expectations of an hourly rate would be at the time of the filing of the
       case understanding that payment will be made only after success is achieved, and
       only after the defendant is given the opportunity to challenge the amount requested,
       and where the judge or an appellate court may reduce the amount required, and
       where payment may not come until this process is concluded. In such cases, that

                                                18
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 19 of 22




       rate would be substantially greater than a rate where payment was guaranteed on a
       monthly basis regardless of whether the case was won or lost.

House Report, 132 Cong. Rec. H9382_03, 1986 WL 786917 (Cong. Rec.) (emphasis added).

These marketplace realities are a matter of record. See Declaration of James Sturdevant, ¶10.

Considering the contingent risk of this lengthy complex litigation, a fully reasonable fee

according to the expectations of these trial lawyers would be a multiple of the claimed rate. To

facilitate the resolution of this fee petition, however, Relator Sanborn is requesting rates that are

consistent with, not “substantially greater” than, rates paid to lawyers “where payment was

guaranteed on a monthly basis regardless of whether the case was won or lost.”1

       C.      Relator Sanborn’s Expenses and Costs Are Reasonable

       Under section 3730(d)(1), Relator Sanborn is entitled to “receive an amount for

reasonable expenses which the court finds to have been necessarily incurred, plus reasonable

attorneys’ . . . costs.” As detailed in the attached declaration, and documented in the exhibits

thereto, counsel necessarily and reasonably incurred $15,125.33 in costs and expenses in this

case. Schlichter Decl. ¶55, Ex. 3. These expenses were necessary to investigate Defendant’s

fraud, to analyze the data, and to prepare the complaint necessary to plead with particularity the

scheme’s details.

       The attached documentation lists each cost item, the dates that expenses were incurred,

and the amount paid out of pocket. Additionally, testimony supports the necessity of the cost

item and explains the nature of the expenses. These records were maintained according to




   1
     Relators have served discovery regarding Defendant’s time records and billing rates. As
Relator anticipates that Defendant will challenge the reasonableness of Relator’s counsel’s fees,
Relator believes that such information from Defendant will inform the Court as to the
reasonableness of Relator’s requested fees.

                                                 19
          Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 20 of 22




Schlichter Bogard & Denton’s internal accounting procedures, and Relator Sanborn can file or

otherwise disclose additional documentation for such costs at the Court’s direction.

          IV.    Relator Sanborn Is Entitled to Fees for Preparation of His Fee Request

          As with other fee-shifting statutes, under the False Claims Act relators’ counsel is entitled

to fees for work establishing, and collecting, reasonable fees. As explained by the First Circuit:

“It would be inconsistent with the purpose of [statute] to dilute a fees award by refusing to

compensate the attorney for the time reasonably spent in establishing and negotiating his rightful

claim to the fee.” Lund v. Affleck, 587 F.2d 75, 77 (1st Cir. 1978); see also Camacho v.

Bridgeport Fin., Inc., 523 F.3d 973, 981-983 (9th Cir. 2008) (“fees on fees” must be determined

by the same lodestar methodology, and downward adjustments are to be used only in “rare”

cases).

          Relator Sanborn’s counsel has been required to exert time and expense in continued

attempts to negotiate with Defendant relating to Relator Sanbor’s contractual and statutory right

to attorneys’ fees and expenses under 31 U.S.C. § 3730(d). Unless and until Defendant agrees to

pay Relator Sanborn’s reasonable attorneys’ fees, additional work will be required to claim and

recover fees. Under the statutory scheme and settled case law, such fees must be charged to

Defendant.

          Relator Sanborn’s counsel intends to update its billing records with additional time and

submit those records to the Court during these fee proceedings.

                                           CONCLUSION

          For the foregoing reasons, Sanborn respectfully requests that the Court order Defendant

pay Sanborn his reasonable expenses, attorneys’ fees, and costs.




                                                   20
       Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 21 of 22




Date: April 9, 2021                       Respectfully submitted,

                                          RELATOR GEORDIE SANBORN

                                          By: /s/ Andrew D. Schlichter
                                          Andrew D. Schlichter*
                                          Joel D. Rohlf*
                                          Schlichter Bogard & Denton LLP
                                          100 South Fourth Street, Suite 1200
                                          St. Louis, Missouri 63102
                                          (314) 621-6115
                                          aschlichter@uselaws.com
                                          jrohlf@uselaws.com

                                          *pro hac vice

                                          Stephen S. Churchill, #564158
                                          Fair Work, P.C.
                                          192 South Street, Suite 450
                                          Boston, MA 02111
                                          Tel: (617) 607-3260
                                          Fax: (617) 488-2261
                                          steve@fairworklaw.com

                                          Counsel for Relator Sanborn




                                     21
        Case 1:17-cv-12125-NMG Document 78 Filed 04/09/21 Page 22 of 22




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 9, 2021.

                                                             /s/ Andrew D. Schlichter




                                                 22
